        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

 DEBRA CRAIG,                          )
                                       )
       Plaintiff,                      )
                                       )
 V.                                    )        Case No. CIV-19-441-SM
                                       )
 ANDREW M.SAUL,                        )
 Commissioner of Social                )
 Security Administration,              )
                                       )
       Defendant.                      )

                 MEMORANDUM OPINION AND ORDER


      Debra Craig (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security's final decision that she was not "disabled"

under the Social Security Act. See 42 U.S.C. §§ 405(g), 1382c(a)(3)(A). The

parties have consented to the undersigned for proceedings consistent with 28

U.S.C. § 636(b)(1)(B) and (C). Docs. 12, 16.

      Plaintiff maintains the ALJ erred by not including handling and

fingering limitations in the residual functional capacity^ (RFC) assessment,

improperly analyzing the opinion of a mental health counselor, and not

properly considering the impact of Plaintiffs obesity. Doc. 19, at 4-10. After a

careful review ofthe record(AR),the parties' briefs,and the relevant authority.




^     Residual functional capacity "is the most[a claimant] can still do despite
[a claimant's] limitations." 20 C.F.R. § 404.1545(a)(1).
the court reverses and remands the Commissioner's decision. See 42 U.S.0. §

405(g).2

I.    Administrative determination.


      A.      Disability standard.

      The     Social Security    Act defines "disability" as the inability

"to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). "This twelve

month duration requirement applies to the claimant's inability to engage in

any substantial gainful activity, and not just h[er] underlying impairment."

Lax V. Astrue, 489 F.3d 1080, 1084(10th Cir. 2007)(citing Barnhart v. Walton,

535 U.S. 212, 218-19 (2002)).

      B.      Burden of proof.

      Plaintiff"bears the burden of establishing a disability" and of"ma[king]

a prima facie showing that [sjhe can no longer engage in h[er] prior work

activity." Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the



2     Citations to the parties' pleadings and attached exhibits will refer to this
Court's CM/ECF pagination. Citations to the AR will refer to its original
pagination.
                                        2
Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type ofjob exists in the national economy. Id.

      C.    Relevant findings.

            1.    Administrative Law Judge's findings.

      The ALJ assigned to Plaintiffs case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 524-32; see 20 C.F.R. § 416.920(a)(4); see also Wall v. Astrue,

561 F.Sd 1048, 1052 (10th Cir. 2009)(describing the five-step process). The

ALJ found Plaintiff:


     (1)    had not engaged in substantial gainful activity since October
            7, 2011, the application date;

     (2)    had the severe impairments of obesity, hypertension, back
            disorder, chronic pain syndrome, bilateral carpal tunnel
            syndrome, bilateral cubital tunnel syndrome, osteoarthritis
            of the right knee post status post tendon repair, fatty liver
            disease, restless leg syndrome, binge eating disorder, GAD,
            PTSD, and depression;

     (3)    had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

     (4)    had the RFC to perform light work, with additional
            nonexertional restrictions, including     a   restriction   to
            frequent handling and fingering;

     (5)    could perform jobs that exist in significant numbers in the
            national economy (routing clerk, deli slicer, and solder-
            dipper); and thus

     (6)    has not been under a disability since October 7, 2011.
AR 524-39.


             2.      Appeals Council's findings.

      Because this Court previously remanded Plaintiffs case for further

consideration, id, at 611-28, and the SSA's Appeals Council did not assume

jurisdiction, id. at 512, the ALJ's decision is the final decision. Id. at 513; 20

C.F.R. § 416.1484(a).

II.   Judicial review of the Commissioner's final decision.


      A.     Review standard.

      The court reviews the Commissioner's final decision to determine

"whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards." Allman v. Colvin, 813 F.3d 1326,

1330(10th Cir. 2016). Substantial evidence is "more than a scintilla, but less

than a preponderance." Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) ("It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.")(internal quotation marks and citation omitted). A decision is not

based on substantial evidence "if it is overwhelmed by other evidence in the

record." Wall, 561 F.3d at 1052 (citation omitted). The court will "neither

reweigh the evidence nor substitute [its] judgment for that of the agency."

Newbold v. Colvin, 718 F.3d 1257, 1262(10th Cir. 2013)(quotation marks and

citation omitted).
       B.   Issues for judicial review.

       Plaintiff maintains the ALJ's RFC assessment failed to account for all of

her limitations related to the use of her hands and arms. Doc. 19, at 4-7. She

further contends the ALJ erred in his reconsideration of mental health

counselor Trendolyn Brown, LBP's opinion and his consideration of the impact

of Plaintiffs obesity. Id. at 7-10.

       The court finds the ALJ erred in his consideration of Ms. Brown's opinion

because he ignored evidence central to the reasons given for assessing little

weight to it. The court also finds the ALJ did not err with regard to Plaintiffs

handling and fingering Hmitations or in considering Plaintiffs obesity.

III.   Analysis

       A.    Issues related to Ms. Brown's opinion.

             1.    Other source opinion review standard.

       Plaintiff contends the ALJ erred in evaluating the opinion of Trendolyn

Brown. Id. at 8-9. Although Plaintiffframes the issue as"an improper attempt

at dismissing a treating opinion," id. at 8, Ms. Brown is a Licensed Behavioral

Practitioner and Licensed Drug and Alcohol Counselor. See AR 320. Neither

position is considered an "acceptable medical source," but both are "other

sources." See SSR 06-03p, 2006 WL 2329939 at *1-2 (Aug. 6, 2006). "Other

sources"include both "medical soiuces who are not'acceptable medical sources'

and 'non-medical sources.'" Id. An ALJ should still explain the weight given
                                       5
to opinions from other sources, but an ALJ's evaluation of an opinion from

nonacceptable medical source "is sufficient if it permits us to 'follow the

adjudicator's reasoning.'" Keyes-Zachary v, Astrue, 695 F.3d 1156, 1163-64

(lOtb Cir. 2012)(quoting SSR 06-03p, 2006 WL 2329939, at *6); accord Carr v,

Comm'r, 734 F. App'x 606, 609(lOtb Cir. 2018); see also SSR 06-03p, 2006 WL

2329939, at *6 ("[T]be adjudicator generally should explain the weight given

to opinions from these 'other sources,' or otherwise ensure that the discussion

of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the adjudicator's reasoning . . . ."). The court

analyzes the ALJ's consideration of Ms. Brown's opinion under this framework.

            2.     Ms. Brown's opinion.

      The ALJ summarized a January 2012 narrative report and a November

2012 mental RFC statement prepared by Ms. Brown. AR 531-32. In the

summary, the ALJ stated that "there are no treatment notes in evidence from

this source" and Ms. Brown "indicates [Plaintiff] was in care there beginning

in April 2008, but the first record in evidence is dated January 2012. ,.   Id,

at 531.


      Later in the decision, the ALJ addressed Ms. Brown's opinions:

      Little weight is given to the November 2012 opinion by Trendolyn
      Brown, LBP, because        there   are     no   accompanying
      contemporaneous treatment notes, and it is not consistent with
      other medical evidence of record. Ms. Brown does not have the
      credentials of a Ph. D. [sic] or Psy.D., or M.D., which are the
       acceptable medical sources for purposes of diagnosis. The 2012
       narrative report has been considered. It does not provide
       longitudinal perspective on [Plaintiffs] treatment and outcomes.
       To the extent that it is not consistent with the psychiatric notes by
       Holloway Group, it is given less weight than those serial mental
       status exam findings and GAF scores.

Id. at 536 (record citations omitted).

             3.     The ALJ did not consider all of the evidence.

       Contrary to the ALJ's reasoning, Plaintiff contends there were

contemporaneous treatment notes in the record. Doc. 19, at 8(citing AR 1038-

54).        These     records    include     an    "Admission/Screening/Intake

Information/Biophyschosocial Assessment"—which includes a one paragraph

narrative and accompanying GAF score of 44. AR 1038-46 (dated April 23,

2008). The other record appears to be a request for authorization from the

State of Oklahoma for Plaintiff to obtain treatment with Ms. Brown. Id. at

1047-54. This June 14, 2010 request includes diagnoses, the assessment of a

GAF score of45, notations ofa recent bout with severe anxiety, and discussions

about Plaintiffs symptoms and conditions. Id. The ALJ did not discuss these

records in the decision.


       "The record must demonstrate that the ALJ considered all of the

evidence ... ." Clifton v. Chater, 79 F.3d 1007, 1009(10th Cir. 1996). Though

"an ALJ is not required to discuss every piece of evidence," he must "discuss

the uncontroverted evidence he chooses not to rely upon, as well as
significantly probative evidence he rejects." Id. at 1009-10. Because the ALJ

specifically noted the first evidence of Plaintiffs treatment with Ms. Brown

was in January 2012, the ALJ did not consider the earlier evidence cited by

Plaintiff. ^


       Even though the records pre-dated Plaintiffs application date, they may

still be relevant. See Hamlin v. Barnhart, 365 F.3d 1208, 1215(10th Cir. 2004)

("[E]ven if a doctor's medical observations regarding a claimant's allegations of

disability date from earlier, previously adjudicated periods, the doctor's

observations are nevertheless relevant to the claimant's medical history and

should be considered by the ALJ."). Further, it would be error for the ALJ not

to acknowledge medical evidence predating the onset date because 20 C.F.R. §

416.920(a)(3) requires the ALJ to "consider all evidence in [the] case record

when [she] makes a determination or decision whether [claimant is] disabled"

and the ALJ must "discuss the significantly probative evidence he rejects."

Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008)(internal quotation

marks and citation omitted).




3     The ALJ may have meant that the first record from Family Options
Community Based CounseHng is from January 2012. If so, the ALJ was
correct, as Ms. Brown previously was with Maximus Counseling Services. This
does not salvage the ALJ's failure to acknowledge the earlier records.


                                       8
      Finally, the ALJ dismissed Ms. Brown's opinion at least in part because

ofthe lack of"longitudinal perspective." AR 536. The ALJ's failure to consider

the earlier evidence undermines this conclusion.


      The ALJ erred by not considering all of the record evidence. On remand,

the ALJ should consider the evidence contained in AR 1038-54 (Exhibit 29F)

when making his decision.^

      B.   Issues related to Plaintiffs carpal tunnel.

            1.    Handling and fingering.

      Plaintiff contends the RFC should not have allowed for frequent

handling and fingering. Doc. 19, at 4. "The RFC assessment is a function-by-

function assessment based upon all of the relevant evidence of an individual's

ability to do work-related activities." SSR 96-8p, 1996 WL 374184, at *3(July



^     The ALJ also gave greater weight to the "serial mental status exam
findings and GAF scores" in the Holloway Group records than to Ms. Brown's
findings in her January 2012 narrative report. AR 536. The Commissioner
contends this was a good reason for discounting Ms. Brown's opinion. Doc. 25,
at 23. But the ALJ found that Plaintiff was more hmited than the GAF scores
and treatment notes suggest based on Plaintiffs hearing testimony and the
opinion of the reviewing state agency psychological consultants. AR 537. It is
difficult to understand how the GAF scores in the Holloway Group records
could serve as the basis for rejecting(some unspecified) portions of Ms.Brown's
narrative report when the ALJ found those same GAF scores did not
adequately reflect Plaintiffs limitations. On remand,ifthe ALJ still discounts
Ms. Brown's opinion after considering all of the evidence, he should better
explain which portions of Ms. Brown's narrative report he rejects and more
specifically address which other medical records contradict both the narrative
report and the November 2012 opinion.
2, 1996). It "considers only functional limitations and restrictions that result

from an individuars medically determinable impairment or combination of

impairments, including the impact of any related symptoms." Id. at *1. In

determining the RFC, the ALJ considers the "relevant and other evidence" in

the case record as well as "the individual's symptoms," including "the extent to

which the individual's impairment-related symptoms are consistent with the

evidence in the record." SSR 16-3p, 2017 WL 5180304, at *12(Oct. 25, 2017).

      Citing various portions of the record. Plaintiff contends that despite

having carpal tunnel release surgery, she "still has the same problems and

limitations" as shown by a positive Tinel's and Phalen's sign. Doc. 19, at 4-5.

Plaintiff also speculates (without record citation) that if she attempts work

requiring frequent use of her hands and arms, "she will simply re-aggravate

existing conditions that are still causing problems despite surgical

intervention." Id. at 6. Plaintiff baldly asserts that repetitive grabbing is

"what causes and aggravates cubital and carpal triggers." Id.

      The ALJ considered the records and findings cited by Plaintiff and

determined that Plaintiff could frequently handle and finger. See AR 525-28.

Plaintiff essentially asks the court to reweigh the evidence, which the court

may not do. See Terwilliger v. Comm'r, Soc. Sec. Admin., No. 19-1028, 2020

WL 290421, at *3(10th Cir. Jan. 21, 2020)("[T]o the extent [Plaintiff] contends



                                       10
the ALJ erred in weighing the evidence, including that from his providers,[the

court has] no authority to reweigh it.")(citing Newhold, 718 F.3d at 1265).

      Plaintiff also argues there was not an examining or treating opinion

finding that Plaintiff could perform frequent handling or fingering. Doc. 19, at

4. But, the ALJ gave great weight to a May 22, 2012 opinion from Dr. Charles

K. Lee, a reviewing physician who found that Plaintiff could not perform

constant handling or fingering.^ AR 537(citing id. at 360-68). Plaintiff did not

contest the weight given to Dr. Lee's opinion nor did she cite any opinion in

direct conflict with Dr. Lee's. Thus, this argument also functions as an

improper request for the court to reweigh the evidence and reversal is not

warranted on this basis.


            2.    Dr. Azadgoli's opinion.

      Plaintiff also notes a medical report from Dr. Raymond Azadgoli, M.D.,

which she contends contained opinions inconsistent with the ability to

frequently grasp items. Doc. 19, at 6. But, Plaintiff does not specify which

portions of the report are inconsistent with such findings. The only specific

portion of Dr. Azadgoli's report Plaintiff referenced are findings that Plaintiff


®      Constant means the activity or condition exists two-thirds or more of the
time. See, e.g., DICOT 222.587-038,1991WL 672123(routing clerk). Frequent
means the activity or condition exists from one-third to two-thirds of the time.
See, e.g., id. Thus, Dr. Lee's finding that Plaintiff could not perform constant
handling or fingering is consistent with the ALJ's finding that Plaintiff could
frequently perform such actions.
                                       11
could effectively grasp a hammer and oppose thumb to finger to manipulate a

small object. Id, (citing AR 1311). But, Plaintiff asserts these findings are

irrelevant because they do not mean she can repetitively grab things. Id.

      Plaintiff contends the ALJ should have explained why he did not adopt

the opinion and should have discussed the weight given to Dr. Azadgoli's

findings. Id. at 6-7. The ALJ thoroughly summarized Dr. AzadgoH's report,

but to the extent the report contains opinions, the ALJ did not weigh them.

See AR 526. But it is unclear whether any of Dr. Azadgoli's findings amount

to medical opinions,® as the report largely recites the results of objective tests.

Even if portions of the report amount to functional limitations, reversal is not

warranted because the ALJ summarized the report's findings and nothing in

the report contradicts the RFC finding. See Keyes-Zachary, 695 F.3d at 1162-

63 (Where the ALJ did not "expHcitly stateQ" what weight he assigned to a

consultative examiner's opinion, any "alleged error" was harmless because the

opinion was generally consistent with the ALJ's RFC findings and Plaintiff

suffered no prejudice).




®     Medical opinions "reflect judgments about the nature and severity of an
individual's impairment(s), including symptoms, diagnosis and prognosis,
what the individual can still do despite the impairment(s), and physical and
mental restrictions." SSR 06-03p, 2006 WL 2329939 at *2; see also 20 C.F.R. §
416.927(a)(1).
                                        12
      C.    Obesity.

      The ALJ must consider the effects of obesity through the sequential

evaluation process. See SSR 02-Ip, 2002 WL 34686281, at *1 (Sept. 12, 2002).

This Court reversed and remanded the ALJ's first decision in part because he

"provided no discussion of the effect of Plaintiffs obesity, either alone, or in

combination with her other impairments." Craig v. ColviUy 2016 WL 7974156,

at *6 (W.D. Okla. Dec. 28, 2016)(AR 627), adopted, 2017 WL 354218 (W.D.

Okla. Jan. 24, 2017)

      On remand, the ALJ engaged in a more exhaustive discussion of

Plaintiffs obesity throughout the sequential evaluation process. First, the ALJ

found Plaintiffs obesity to be a severe impairment. AR 525. The ALJ then

considered the effects of Plaintiffs obesity when determining whether her

impairments met or equaled a listing:

      [Plaintiffs] obesity was evaluated under Social Security Ruling 02-
      Ip, and it was determined that her obesity was not of such a level
      that it resulted in an inability to ambulate. As set out above, her
      gait was normal for speed, stability, and safety and she did not
      require any assistive devices at her consultative examinations.
      There is no indication of consistently abnormal gait or need for
      assistive device, April 2017 Brooks clinic exam notwithstanding.
      She has had carpal tunnel surgery bilaterally and subsequent
      exams have shown normal hand skills. She has been treated for
      problems across multiple body systems (musculoskeletal,
      digestive, urinary, mental). [Plaintiff was encouraged to exercise
      and diet. The record does not establish that her obesity has
      increased the severity of coexisting or related impairments to the
      extent that the combination of impairments meets the severity of
      a listed impairment.

                                       13
Id. at 532. The ALJ also discussed how obesity factored into the RFC:

     The effects of [Plaintiffs] obesity have been considered when
     considering the listings and in determining a [RFC]for [Plaintiff|.
     The overall record suggests the manipulation limitations as set
     forth above are warranted. [Plaintiff] has no objective findings of
     limited range of motion testing until April 2017; however, the
     [RFC] set forth above includes limitations for postural to account
     for the functional limitations from her combination ofimpairments
     including obesity. Moreover, the reaching and manipulation
     limitations and positive Phalen and Tinel's signs could likewise be
     related to obesity in part.

     ** * *




      The physical [RFC] takes into account [Plaintiffs] functional
      limitations from her combination of impairments, including
      obesity, as well as pain[.] She cannot perform more than reduced
      light exertion work due to her impairments, including obesity.
      Gait has been consistently noted to be normal, except for the April
      2017 Brooks clinic exam, at which time [Plaintiff] received a
      steroid injection, and May 2017 exam showed normal gait.
      Subsequent exams after her knee surgery show that she has
      normal gait and station and negative straight leg raising test.

Id. at 530, 536. Further, the ALJ also gave great weight to Dr. Lee's May 22,

2012 opinion, noting that Plaintiffs "obesity and carpal tunnel syndrome were

found to result in RFC for light exertion work with no constant handling and

fingering bilaterally." Id. at 537(internal quotation omitted).

      In a perfunctory argument. Plaintiff asserts the ALJ again erred in his

discussion of obesity. Doc. 19, at 9-10. In particular, she asserts the ALJ erred

by finding that her gait was normal. Id. at 9 (citing AR 536). In support.

Plaintiff cites records from the Brooks Clinic which she contends show she had

                                       14
difficulty ambulating despite a finding of a normal gait during examinations

in May and June 2017. Id, at 9(citing AR 1414, 1417, 1422-24, 1427-28, 1433).

      These May and June 2017 medical records show that the notations that

Plaintiff was"positive" for difficulty ambulating fell within the section covering

Plaintiffs subjective complaints."^ AR 1422-23, 1426-27. The ALJ carefully

reviewed the Brooks Clinic records, particularly the objective findings. Id. at

527-28. There were no objective findings noting a difficulty ambulating during

those appointments. Id, at 1424, 1428.

      The Court notes that although the ALJ did not specifically address the

notation in the subjective section about ambulation, he did not ignore

Plaintiffs subjective reports regarding ambulation altogether. Indeed, he

included Plaintiffs report that she "can only walk 100 feet before her right

knee pain stops her" when summarizing her hearing testimony. Id, at 535.

      The ALJ considered the objective medical evidence regarding Plaintiffs

gait and Plaintiffs subjective reports about her ability to walk.          Thus,

Plaintiffs assertion of error related to obesity amounts to little more than a

request for the court to reweigh the evidence.        The ALJ did not err in

considering Plaintiffs obesity.




      The subjective section containing space for history of present illness,
prior treatments, and a review of systems. AR 1422-23; 1426-28.
                                       15
IV.   Conclusion.

      Based on the above, the court reverses and remands the Commissioner's

decision.

                        n
      ENTERED this'^
              this /_ day of March, 2020.



                              S©Z:ANNE MITCHELL
                              UNITED STATES MAGISTRATE JUDGE




                                    16
